UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6783


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CLEMENT JEREMIAH WELLS,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:04-cr-00149-TLW-1)


Submitted:    September 10, 2009          Decided:   September 15, 2009


Before KING, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clement Jeremiah Wells, Appellant Pro Se. Rose Mary Sheppard
Parham, Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Clement    Jeremiah    Wells   appeals    the   district    court’s

margin order denying his Rule 60(b) motion to reconsider his

conviction and sentence.         Wells filed his Rule 60(b) motion more

than three years after this court affirmed his conviction and

sentence on direct appeal.            See United States v. Wells, 148 F.

App’x 174 (4th Cir. Sept. 20, 2005) (No. 04-5084).                       Although

“the Federal Rules of Criminal Procedure do not specifically

provide for motions for reconsideration and prescribe the time

in which they must be filed,” Nilson Van & Storage Co. v. Marsh,

755 F.2d 362, 364 (4th Cir. 1985), a motion for rehearing or

reconsideration in a criminal case extends the time for filing a

notice of appeal if the motion is filed before the order sought

to be reconsidered becomes final.             See United States v. Ibarra,

502 U.S. 1, 4 n.2 (1991) (holding would-be appellant who files

timely   motion       for    reconsideration       from     criminal     judgment

entitled to full time period for noticing appeal after motion

for reconsideration has been decided).

              Wells submitted his Rule 60(b) motion well beyond the

applicable period of time provided to notice an appeal of the

judgment he sought the district court to reconsider.                     Moreover,

Wells received review of the district court’s judgment on direct

appeal   to    this     court.      Accordingly,   we     affirm   the   district

court’s order denying the motion.             See United States v. Wells,

                                         2
No.   4:04-cr-00149-TLW-1     (D.S.C.      filed   Apr.    13,    2009;    entered

Apr. 14, 2009).         We dispense with oral argument because the

facts   and   legal    contentions   are    adequately      presented      in   the

materials     before   the   court   and    argument      would   not     aid   the

decisional process.

                                                                          AFFIRMED




                                      3